          Case 2:19-cv-02229-APG-NJK Document 32 Filed 12/01/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DIANNA L. WATT,                                        Case No.: 2:19-cv-02229-APG-NJK

 4          Plaintiff                                                    Order

 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9         Under the scheduling order, the proposed joint pretrial order is now overdue. ECF No.

10 29.

11         I THEREFORE ORDER the parties to file the proposed joint pretrial order by December

12 22, 2020. Failure to comply may result in dismissal of all claims with prejudice.

13         DATED this 1st day of December, 2020.

14

15
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
